Citation Nr: 1539842	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  15-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date prior to January 22, 2004 for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted an effective of January 22, 2004 for service connection for a tinnitus.

The effective date of January 22, 2004 was applied by the RO as it was the day the Veteran filed a claim to reopen his service connection claim for tinnitus.  Service connection for tinnitus had previously been denied in November 1999, December 2001, and May 2004 rating decisions.  The record does not indicate, and the Veteran has not argued, that he perfected an appeal with respect to the November 1999 or December 2001 rating decisions.  The Veteran did perfect an appeal with respect to the May 2004 rating decision, which led to a June 2014 Board remand prior to the May 2015 rating decision ultimately granting service connection.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Following the December 2001 denial, resolving doubt in favor of the Veteran, he filed a claim to reopen service connection for tinnitus dated June 18, 2003.

2.  There is no evidence of an earlier formal or informal claim to reopen for service connection for tinnitus prior to June 18, 2003.




CONCLUSION OF LAW

The criteria for an effective date of June 18, 2003, but no earlier, for service connection for tinnitus have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A.§ 5103(a) requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA most recently sent a June 2014 letter to the Veteran with proper notice information.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  VA has associated VA treatment records with the file, to include VA examinations.  There is no indication that additional private treatment records or relevant SSA records exist.  As such, the Board finds that VA has no duty to associate these records with the file.

II. Entitlement to an Earlier Effective Date for Service Connection

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004   (2000).

Service connection for tinnitus was denied by the RO in a December 2001 rating decision.  The record does not show that the Veteran filed a disagreement with this decision within one year of notification of the determination.  Accordingly, the December 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  This is the most recent final denial of the claim.  

As mentioned, the Veteran was granted service connection for tinnitus effective January 22, 2004.  The effective date of January 22, 2004 was chosen as the RO determined that it was the date that the Veteran submitted a claim to reopen his service connection claim for tinnitus following the unappealed December 2001 rating decision.  

The Veteran has alleged that he submitted a claim to reopen for service connection for tinnitus in June 2003.  The record does not contain a date stamped copy of this June 2003 claim to reopen indicated, if an when, it was received by the RO.  It appears that the only copy of record was submitted by the Veteran during his appeal of the May 2015 rating decision.  

VA has no record of receipt of this document in 2003.  The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992) (quoting United States v. Chem. Found. Inc., 272 U.S.. 1, 14-15 (1926)).  The Court has concluded that a claimant's letter had not been received by VA because the presumption of regularity would dictate that if VA had received the letter, it would have been associated with the claims file and acted on it in some manner.  See Fithian v. Shinseki, 24 Vet. App. 146, 150  (2010) (quoting Ashley at 62).

The Board finds that the presumption of regularity applies in the instant appeal, and the Veteran's own mere statements alone do not provide clear evidence rebutting the presumption.  Nevertheless, the Board concludes that given the facts of this case, there is sufficient evidence to rebut the presumption of regularity.  In this regard, the Veteran has submitted a copy of the alleged June 2003 claim to reopen, dated June 18, 2003.  In this document addressed to the RO, the Veteran's attorney submitted a statement in support of a claim for tinnitus. 

This latter submission of the June 2003 claim alone is not clear evidence to rebut the presumption.  However, this letter combined with a report of contacted dated June 18, 2003, that notes that the Veteran's presentative had noted inquired about recently submitted evidence to the RO and was informed that additional submissions "would be used to reopen the claim."  Provides clear evidence that the Veteran's representative was in contact with the RO and had inquired about reopening a claim for tinnitus.  Thus, the Board finds that an effective date for the grant of service connection for tinnitus of June 18, 2003 is warranted.

Consistent with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, there is no evidence that the Veteran filed a claim to reopen following the most recent final denial (December 2001) prior to June 18, 2003.  Thus, an earlier effective date of June 18, 2003 is warranted, but the Board is unable to grant service connection for tinnitus prior to June 18, 2003.


ORDER

Entitlement to an effective date of June 18, 2003 for service connection for tinnitus is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


